Filed 10/27/22 P. v. Renteria CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




THE PEOPLE,                                                                B318116

           Plaintiff and Respondent,                                       (Los Angeles County
                                                                           Super. Ct. No. KA038347)
           v.

RONALD DAVE RENTERIA,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Juan C. Dominguez, Judge. Dismissed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews and Gary
A. Lieberman, Deputy Attorneys General, for Plaintiff and
Respondent.
    _________________________________________________

                      INTRODUCTION
      Appellant Ronald Dave Renteria appeals the denial of
his motion for resentencing under former Penal Code section
1171.1 (current section 1172.75).1 In 1998, appellant was
convicted of two felony offenses and sentenced under the
three strikes law to an aggregate term of 69 years to life,
including two one-year enhancements under section 667.5,
subdivision (b) for prior prison terms. In January 2022,
former section 1171.1 went into effect, retroactively
invalidating one-year enhancements like appellant’s, which
were not based on sexually violent offenses. The statute
established a resentencing procedure under which any
defendant serving a term that includes a newly invalid
enhancement shall be identified to the sentencing court by
the defendant’s custodian and resentenced no later than
December 31, 2023. The statute made no mention of a
defendant requesting resentencing by motion or otherwise.
Appellant nevertheless filed a motion for resentencing.
Presumably relying on the absence of statutory
authorization for appellant’s motion, the trial court


1
     Undesignated statutory references are to the Penal Code.




                              2
summarily denied the motion on the ground that he lacked
standing.
      On appeal, appellant contends the court erred in
denying his motion for resentencing. Anticipating the
Attorney General’s argument that the denial order is
nonappealable because the court lacked jurisdiction to
modify the final judgment, appellant argues the court had
jurisdiction to resentence him under the unauthorized
sentence doctrine. In the alternative, appellant requests
that we treat his appeal as a petition for a writ of habeas
corpus. The Attorney General responds: (1) as held in People
v. King (2022) 77 Cal.App.5th 629 (King), review denied July
27, 2022, the unauthorized sentence doctrine does not confer
jurisdiction on a court to resentence a defendant after the
judgment has become final; and (2) we should decline to
treat the appeal as a habeas petition because the statutory
resentencing procedure is an adequate remedy. Agreeing
with King and the Attorney General, we dismiss the appeal
for lack of jurisdiction.

                       BACKGROUND
      In 1998, a jury convicted appellant of carjacking with
use of a firearm and escape from custody. In a bifurcated
proceeding, the trial court (Judge Theodore D. Piatt) found
true allegations that, inter alia, appellant had served prior
prison terms for burglary and possession of a controlled
substance. The court sentenced appellant to an aggregate
term of 69 years to life, including two one-year




                               3
enhancements under section 667.5, subdivision (b) for his
prior prison terms. We affirmed.2 (People v. Renteria (Oct.
26, 2000, No. B129379) [nonpub. opn.].)
      In January 2022, appellant filed a motion for
resentencing under newly enacted section 1171.1, arguing
the statute invalidated his two one-year enhancements.
Without holding a hearing, the trial court (Judge Juan C.
Dominguez) issued a minute order denying the motion,
stating: “The defendant does not have standing to bring [a]
motion under Penal Code section 1171.1.” Appellant filed a
                                          3
notice of appeal from the denial order.

                       DISCUSSION
      Appellant contends the trial court erred in denying his
motion for resentencing under former section 1171.1 (current
section 1172.75). (See Stats. 2022, ch. 58, § 12, eff. June 30,
2022 [amending and renumbering former section 1171.1].)
Section 1172.75, subdivision (a) declares “legally invalid” any
one-year enhancement under section 667.5, subdivision (b)

2
      Soon after, the judgment became final. (See People v.
Padilla (2022) 13 Cal.5th 152, 162 [“a judgment becomes final
‘“where the judgment of conviction was rendered, the availability
of appeal exhausted, and the time for petition for certiorari ha[s]
elapsed”’”].)
3
      In the proofs of service for appellant’s motion and notice of
appeal, he declared he was incarcerated in a state prison (within
the custody of the California Department of Corrections and
Rehabilitation (CDCR)).




                                 4
that was imposed before January 2020 and not based on a
sexually violent offense. Section 1172.75, subdivisions (b)
and (c) establish a two-step resentencing procedure for every
incarcerated defendant subject to a newly invalid
enhancement. First, no later than July 1, 2022, the
Secretary of the CDCR and the county correctional
administrator of each county were required to identify each
such defendant in their custody and to provide identifying
information about the defendant and the defendant’s case to
the sentencing court that imposed the enhancement.
(§ 1172.75, subd. (b).) Second, “[u]pon receiving the
information described in subdivision (b), the court shall
review the judgment and verify that the current judgment
includes a sentencing enhancement described in subdivision
(a). If the court determines that the current judgment
includes an enhancement described in subdivision (a), the
court shall recall the sentence and resentence the
defendant.” (§ 1172.75, subd. (c).) The court’s review and
resentencing shall be completed no later than December 31,
2023 (or earlier for defendants who have already served
their base terms and any other enhancements). (Ibid.)
Section 1172.75 makes no mention of a defendant requesting
resentencing by motion or otherwise.
      Anticipating the Attorney General’s argument that the
order denying his motion under former section 1171.1 is
nonappealable, appellant argues his appeal is proper, and
requests in the alternative that we treat his appeal as a
petition for a writ of habeas corpus. We address




                              5
appealability and appellant’s request for habeas treatment
in turn.

      A. This Court Lacks Jurisdiction Over the Appeal
      Appellant contends that under the unauthorized
sentence doctrine, the trial court had jurisdiction to grant
his motion for resentencing under former section 1171.1, and
we thus have jurisdiction over his appeal from the motion’s
denial. Appellant concedes, however, that his appeal is not
“operative” if we follow the reasoning and holding in King,
supra, 77 Cal.App.5th 629. As explained below, we find King
persuasive and therefore dismiss the appeal for lack of
jurisdiction.
      “The general rule is that ‘once a judgment is rendered
and execution of the sentence has begun, the trial court does
not have jurisdiction to vacate or modify the sentence.’
[Citations.] And, ‘[i]f the trial court does not have
jurisdiction to rule on a motion to vacate or modify a
sentence, an order denying such a motion is nonappealable,
and any appeal from such an order must be dismissed.’”
(King, supra, 77 Cal.App.5th at 634.) This jurisdictional rule
is subject to exceptions; for instance, even after a judgment
is final, the court retains jurisdiction to resentence the
defendant pursuant to “specific statutory avenues for
incarcerated defendants to seek resentencing in particular
cases,” or pursuant to a “properly filed” habeas petition. (Id.
at 637.) In King, however, our colleagues in Division Two
held that the unauthorized sentence doctrine is not one of




                              6
these exceptions to the jurisdictional rule. (Ibid.) Under
that doctrine, an unauthorized sentence -- i.e., a sentence
that could not lawfully be imposed under any circumstance
in the particular case -- may be corrected “‘at any time.’” (Id.
at 634, 641, fn. 8.) But our Supreme Court has explained
that the doctrine is an exception to the forfeiture rule
barring the assertion of sentencing claims for the first time
on appeal, “not [an exception] to the requirement that a
court must have jurisdiction before it may act.” (Id. at 635,
citing In re G.C. (2020) 8 Cal.5th 1119, 1129.) Relying on
this Supreme Court authority, King concluded that “the
unauthorized sentence doctrine does not itself create
jurisdiction for a trial court to rule on an incarcerated
defendant’s motion to correct an alleged illegal sentence
after the conviction is final and after the execution of the
sentence has begun.”4 (King, at 641-642.)
      We agree with the reasoning and holding in King and
reject appellant’s argument that King was wrongly decided.
Appellant’s reliance on In re G.C. is misplaced, as this was


4
       The trial court in King imposed an unauthorized sentence
of six years on a conviction for which the lawful sentencing range
was five, seven, or nine years. (King, supra, 77 Cal.App.5th at
633.) After the judgment became final, the defendant filed a
motion to vacate his sentence, which the trial court denied.
(Ibid.) The appellate court dismissed the defendant’s appeal for
lack of jurisdiction, concluding the trial court lacked jurisdiction
to modify the final judgment, even though the sentence was
unauthorized. (Id. at 633, 639-642.)




                                 7
the very authority on which King reasonably relied in
concluding the unauthorized sentence doctrine does not itself
create jurisdiction. (See In re G.C., supra, 8 Cal.5th at 1129-
1130 [agreeing with Court of Appeal that unauthorized
sentence doctrine “is an exception to the waiver doctrine
[citation], not to the jurisdictional requirement of a timely
notice of appeal,” and adding that “the court must have
jurisdiction” over judgment to invoke unauthorized sentence
doctrine (italics omitted)].) Appellant’s remaining cases
predated In re G.C. and did not address a court’s jurisdiction
to modify a final judgment. (See People v. Cunningham
(2001) 25 Cal.4th 926, 1044 [unauthorized sentence may be
corrected by trial court even though appeal is pending];
People v. Scott (1994) 9 Cal.4th 331, 354 [“the ‘unauthorized
sentence’ concept constitutes a narrow exception to the
general requirement that only those claims properly raised
and preserved by the parties are reviewable on appeal”];
People v. Serrato (1973) 9 Cal.3d 753, 764 [after
unauthorized sentence is set aside, more severe sentence
may be imposed if otherwise proper], disapproved on another
ground by People v. Fosselman (1983) 33 Cal.3d 572; In re
Harris (1993) 5 Cal.4th 813, 840 [addressing procedural bar
to habeas claims], disapproved on another ground by
Shalabi v. City of Fontana (2021) 11 Cal.5th 842.)
      In sum, because appellant’s judgment became final
before he filed his motion for resentencing under former
section 1171.1, we conclude the trial court lacked jurisdiction
to grant the motion. Accordingly, we lack jurisdiction over




                              8
his appeal from the motion’s denial. (See King, supra, 77
Cal.App.5th at 634.).

      B. We Decline to Treat the Appeal as a Habeas
      Petition
      “‘Habeas corpus is an “extraordinary remedy.”
[Citation.]’ [Citation.] As a general rule, it ‘may not be
invoked where the accused has [an adequate] remedy under
the orderly provisions of a statute designed to rule the
specific case upon which he relies for’ relief [citation], at
least when the remedy at law is ‘well suited, in ordinary
circumstances, to enforc[e]’ or vindicate the right being
asserted [citation].” (In re Kirchner (2017) 2 Cal.5th 1040,
1052; accord, Michelle K. v. Superior Court (2013) 221
Cal.App.4th 409, 433 [“habeas corpus is appropriate only
when there are no other available and adequate remedies; it
may not be used to avoid otherwise available and adequate
remedies”].) In In re Cook (2019) 7 Cal.5th 439 (Cook), a
Court of Appeal granted a defendant’s habeas petition
seeking a “Franklin hearing,” i.e., a hearing to preserve
evidence of youth-related factors the Supreme Court had
held relevant at youth offender parole hearings in People v.
Franklin (2016) 63 Cal.4th 261. (Cook, at 446-448.) Our
Supreme Court reversed and remanded with instructions to
deny the habeas petition. (Id. at 448, 460.) Reasoning that a
Franklin hearing was available by motion under section
1203.01 (as supplemented by the courts’ inherent powers),
the Court concluded: “Because section 1203.01 provides an




                             9
adequate remedy at law to preserve evidence of youth-
related factors, resort to a petition for writ of habeas corpus
is unnecessary, at least in the first instance.” (Id. at 447.)
      We decline appellant’s invitation to treat his appeal as
a habeas petition. Resort to such a petition is unnecessary
because appellant has an adequate remedy under the
express provisions of the very statute that created his
asserted right to resentencing, viz., section 1172.75.
Pursuant to section 1172.75’s resentencing procedure,
appellant will be resentenced no later than December 31,
2023. (See § 1172.75, subds. (b)-(c).) Appellant does not
suggest that granting him habeas relief in advance of the
December 2023 deadline would result in his earlier release
or any other practical benefit.5 We therefore conclude
appellant has an adequate remedy “under the orderly
provisions of a statute designed to rule” this type of case,
rendering the “‘“extraordinary”’” remedy of habeas corpus
unnecessary. (In re Kirchner, supra, 2 Cal.5th at 1052; see
also Cook, supra, 7 Cal.5th at 447-448, 460.)
      We are not persuaded by appellant’s assertion that
section 1172.75’s resentencing procedure -- which he
characterizes as the “CDCR state prison review” -- is
inapplicable to defendants in the custody of county jails.
Section 1172.75 expressly requires not only the Secretary of

5
     Even were we to strike appellant’s two one-year
enhancements, his aggregate sentence (imposed 24 years ago)
would remain 67 years to life.




                              10
the CDCR but also “the county correctional administrator of
each county” to identify for resentencing all eligible
defendants in “their” custody. (§ 1172.75, subd. (b).) More
important, appellant himself is in the custody of the CDCR
and thus entitled to resentencing under the statutory
procedure even pursuant to his interpretation. In sum,
because appellant fails to show his statutory remedy is
inadequate, we decline his invitation to treat his defective
appeal as a petition for the extraordinary remedy of habeas
corpus.




                             11
                      DISPOSITION
     The appeal is dismissed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    MANELLA, P. J.




We concur:




COLLINS, J.




CURREY, J.




                         12